Title: Thomas Jefferson to Peter Minor, 20 November 1810
From: Jefferson, Thomas
To: Minor, Peter


          
            Dear Sir
            Monticello Nov. 20. 10.
          
           I inclose an answer to your favor of the 10th. should the Directors still dissent from my propositions, I should wish a personal conference with them, for there is no end to writing. the ground on which we stand now is simply this. 1. they ask the use of my dam, and perhaps to raise it. I answer, take it & use it: but if you endanger it by raising it, you must maintain it. 2. they ask the use of my canal. I answer, use it, but if you so use it as to suspend the going of my mill, pay me for it. if you do not like to take the risk attached to placing the lock above the mill, then place your lock below the mill, and the risk shall be mine, if a good reservoir be made. I have said that if they use the dam as it is, I will maintain it, and having said it, I will not retract it. but I think the exaction an unjust one, because it requires me to maintain solely an object which is to be used by others having an infinitely greater interest in the use. however I hope we shall be able to come to a friendly conclusion on it.
          
            Yours with friendship & respect
            
 Th: Jefferson
          
        